DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (device claims 1-10) in the reply filed on May 19, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 uses the term “meant” which is uncommon and may not distinctly claim the subject matter. Typically, the term “configured to” is used, whereas meant give the connotation that it is optional and this would leave the metes and bounds of the claim unclear.
The second issue with claim 1 is that it is unclear what exactly defines the drill shank and the drill neck. Line 4 says the drill neck is connected to the drill shank. Looking at Fig. 1A, the drill neck is 105 and the drill shank is 120. Claim 1, line 10 says there is an eyelet located on the drill neck at the drill shank. However, from the looks of it, it seems that the eyelet is on the drill shank portion and not on the drill neck portion. Correction is required to distinctly claim the subject matter. For the sake of Examination, it is interpreted as saying the eyelet is on the drill shank.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saw et al. (US 2018/0084985; “Saw”), in view of Saylor et al. (US 2008/0188935; “Saylor”).
Claim 1, Saw discloses a pregnant guide pin drill passer (Fig. 1A) capable of passing through a hole that is created (abstract; Fig. 3A) comprising: a drill shank (Fig. 1A; upper portion of 10) configured to be removably attached to a drill to transfer a rotational force (Figs, 1A, 3A; paragraph [0012]); a drill neck (See Fig. A below) connected to the drill shank and a drill bit (8) and configured to translate the rotational force from the drill shank to the drill bit (Fig. 1A; abstract); the drill bit attached at an end (distal end of the neck 10) of the drill neck (Fig. 1A) and configured to use the rotational force to create a bone tunnel in a bone (Fig. 1A, 3A; abstract; paragraph [0012]); a hole finisher (Fig. 1B; portion the 8 points towards) located on the drill neck between the drill shank and the drill bit (Fig. 1B), the hole finisher configured to embed bone dust into a surface of the bone tunnel (same manner the Applicant’s works)
However, Saw does not disclose an eyelet on the drill shank.
Saylor teaches a pin drill (Figs. 14-16) comprising an eyelet (Fig. 16; 260) located on the drill neck at the drill shank (Fig. 16), the eyelet configured to: receive a first end of a suture after the drill shank is removed from the drill, pull the first end of the suture through the bone tunnel when the drill shank is pulled through the bone tunnel, and remove the suture from the eyelet (Fig. 16).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine and eyelet, as taught by Saylor, to the drill of Saw, in order to allow a suture to be attached thereto and pulled through the bone tunnel (paragraphs [0033]-[0038]), which can ultimately lead to fixing a joint.
Claim 2, Saw in view of Saylor discloses the pregnant guide pin drill passer of claim 1, Saw also discloses wherein the hole finisher includes an expander (Fig. 1B; increased width portion that 8 points towards) at a side (distal end) of the hole finisher closest to the drill bit (Fig. 1B) and configured to expand a diameter of the bone tunnel (Fig. 1B).
Claim 3, Saw in view of Saylor discloses the pregnant guide pin drill passer of claim 2, Saw also discloses wherein the expander is structure with a variable transition (Fig. 1B; note the taper).
Claim 4, Saw in view of Saylor discloses the pregnant guide pin drill passer of claim 3, Saw also discloses wherein the variable transition reduces from a side closer to the drill bit towards a side closer to the drill shank (see Fig. A below. 


    PNG
    media_image1.png
    602
    501
    media_image1.png
    Greyscale
.
Fig. A: Annotated Fig. 1B of Saw to help show how claim limitations are met.

Claim 5, Saw in view of Saylor discloses the pregnant guide pin drill passer of claim 1, Saw also discloses wherein the hole finisher includes a presser (Fig. 1B; largest diameter portion just above where 8 points) that is a greater diameter than a diameter of the drill neck and a diameter of the drill bit (Fig. 1B).
Claim 6, Saw in view of Saylor discloses the pregnant guide pin drill passer of claim 5, Saw also discloses wherein the hole finisher further includes an expander that is structured as a transition between a diameter of the drill neck and a diameter of the presser (Fig. 1B and Fig. A above; the taper that 8 points to).
Claim 7, Saw in view of Saylor discloses the pregnant guide pin drill passer of claim 5, Saw also discloses wherein a diameter of the presser at a side towards the drill shank (Fig. 1B; the largest diameter at the proximal end of the flared portion) is larger than a diameter of the presser at a side towards the drill bit (distal end of the flared portion near where 8 points, not how the tapered region is smaller diameter than the more proximal region of the flared portion).
Claim 8, Saw in view of Saylor discloses the pregnant guide pin drill passer of claim 5, Saw also discloses wherein a diameter of the drill neck between the presser and the drill shank is less than a diameter of the presser (Fig. 1B and Fig. A above; note how the flared portion that 8 points to is larger in diameter than the proximal portion of the drill neck).
Claim 9, Saw in view of Saylor discloses the pregnant guide pin drill passer of claim 5, Saw also discloses wherein the drill neck is structured to extend a length where the drill shank and the presser would be on opposite ends of a bone through the bone tunnel (Figs. 1A-3A; depends on the length of the tunnel, these figures show there is plenty of length to meet this limitation).
Claim 10, Saw in view of Saylor discloses the pregnant guide pin drill passer of claim 1, Saylor teaches wherein the eyelet is structured with rounded edges (Fig. 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775